DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention group IV, claims 38, 54, 56 and 58-74, in the reply filed on 04/12/2022 is acknowledged.
	The non-elected inventions have been cancelled.

Claims 38, 54, 56 and 58-74 are pending and under examination.

Priority
	Acknowledge is made that this application is a division of U.S. Application No. 15/703,953, filed September 13, 2017, which claims the benefit of, and priority to, U.S. provisional application no. 62/394,104, filed September 13, 2016, U.S. provisional application no. 62/444,330, filed January 9, 2017, and U.S. provisional application no. 62/500,459, filed May 2, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/11/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38, 54, 56, 58-64 and 67-74 are rejected under 35 U.S.C. 103 as being unpatentable over Zale et al. (US20100068285) in view of Wang et al. (US20110262525) and Czader et al. (“Therapy-Related Myeloid Neoplasms”, Am J Clin Pathol, 2009 (132), 410-415).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Zale et al.  teaches nanoparticles having about 0.2 to about 35 weight percent of a therapeutic agent; and about 10 to about 99 weight percent of biocompatible polymer such as a diblock poly(lactic) acid-poly( ethylene)glycol (abstract).  Zale et al.  teaches polymeric nanoparticles that include an active or therapeutic agent or drug, and methods of making and using such therapeutic nanoparticles. In general, a "nanoparticle" refers to any particle having a diameter of less than 1000 nm, e.g. about 10 nm to about 200 nm. Disclosed therapeutic nanoparticles may include nanoparticles having a diameter of about 60 to about 120 nm, or about 70 to about 130 nm, or about 60 to about 140 nm. Disclosed nanoparticles may include about 0.2 to about 35 weight percent, about 3 to about 40 weight percent, about 5 to about 30 weight percent, 10 to about 30 weight percent, 15 to 25 weight percent, or even about 4 to about 25 weight percent of an active agent (page 3, [0046-0047]). The therapeutic agent can be associated with the surface of, encapsulated within, surrounded
by, and/or dispersed throughout the polymeric matrix (page 4, [0053]). For example, disclosed nanoparticles may be able to efficiently bind to or otherwise associate with a biological entity, for example, a particular membrane component or cell surface receptor. Targeting of a therapeutic agent ( e.g., to a particular tissue or cell type, to a specific diseased tissue but not to normal tissue, etc.) is desirable for the treatment of tissue specific diseases such as solid tumor cancers ( e.g. prostate cancer). For example, in contrast to systemic delivery of a cytotoxic anti-cancer agent, the nanoparticles disclosed herein may substantially prevent the agent from killing healthy cells. Additionally, disclosed nanoparticles may allow for the administration of a lower dose of the agent (as compared to an effective amount of agent administered without disclosed nanoparticles or formulations) which may reduce the undesirable side effects commonly associated with traditional chemotherapy (page 3, [0052]). In one embodiment, the polymer is PLGA-PEG with PEG having MW 1k to 20K and PLGA (with lactic :glycolic 50:50) having MW 5K to 100K; or the polymer is poly(lactic acid)-polyethylene glycol copolymer (PLA-PEG) with about 10 to about 25K Da of PLA and 2K to 10Kda of PEG; or polymer is Polylactic acid  with molecular weight about 5k to about 15KDa up to 100K (page 5, [0063-0064]; page 6, [0071-0073]; claims 1 and 21). It is contemplated that PEG may be terminated and include an end group, for example, when PEG is not conjugated to a ligand. For example, PEG may terminate in a hydroxyl, a methoxy or other alkoxyI group, a methyl or other alkyl group, an aryl group, a carboxylic acid, an amine, an amide, an acetyl group, a guanidino group, or an imidazole (page 5, [0069]). The nanoparticle of the present invention has a diameter of about 80nm to 200nm (page 12, [0123]). In working example 20, mPEG-lPLA is the polymer for nanoparticle (page 35, [0272-0273]).  In one embodiment, a nanoparticle optionally includes an amphiphilic compound or layer that surrounds or is dispersed within the polymeric matrix forming a continuous or discontinuous shell for the particle, and amphiphilic compound is surfactant in one embodiment (page 13-14, [0141-0142]).  The suitable drug for this invention includes dactinomycin (page 16, [0164]).  In one embodiment, the nanoparticle formulation comprises 3-30% of nanoparticle (page 19, [0174]).
	Wang et al. teaches compositions and methods useful for treating various cancers. Therapeutic combinations and methods of use thereof are also covered in the present application (abstract). Another side-effect of anti-cancer therapy is mucositis . Accordingly, the present invention provides methods and compositions for treating or preventing a medical condition or disease as set forth herein by administering an anti-IGF1R antibody or antigen-binding fragment thereof in association with an anti-mucositis treatment. For example, mucositis treatments include swishing and gargling the anesthetic gel viscous Xylocaine.RTM. (lidocaine) 2%; or mouth washes including allopurinol, benzydamine hydrochloride, corticosteroids and/or chamomile ([0229]). A method for treating or preventing a medical condition, in a mammalian subject, selected from the group consisting of head and neck cancer, squamous cell carcinoma, multiple myeloma, solitary plasmacytoma, renal cell cancer, retinoblastoma, germ cell tumors, hepatoblastoma, hepatocellular carcinoma, melanoma, rhabdoid tumor of the kidney, Ewing Sarcoma, chondrosarcoma, haemotological malignancy, chronic lymphoblastic leukemia, chronic myelomonocytic leukemia, acute lymphoblastic leukemia, acute lymphoblastic leukemia of the T-cell lineage, acute lymphoblastic leukemia of the B-cell precursor lineage, acute lymphocytic leukemia, acute myelogenous leukemia, acute myeloblastic leukemia, chronic myeloblastic leukemia, Hodgekin's disease, non-Hodgekin's lymphoma, chronic lymphocytic leukemia, chronic myelogenous leukemia, myelodysplastic syndrome, hairy cell leukemia, mast cell leukemia, mast cell neoplasm, follicular lymphoma, diffuse large cell lymphoma, mantle cell lymphoma, Burkitt Lymphoma, mycosis fungoides, seary syndrome, cutaneous T-cell lymphoma, chronic myeloproliferative disorders, cental nervous system tumor, brain cancer, glioblastoma, non-glioblastoma brain cancer, meningioma, pituitary adenoma, vestibular schwannoma, a primitive neuroectodermal tumor, medulloblastoma, astrocytoma, anaplastic astrocytoma, oligodendroglioma, ependymoma, choroid plexus papilloma, a myeloproliferative disorder, polycythemia vera, thrombocythemia, idiopathic myelfibrosis, soft tissue sarcoma, thyroid cancer, endometrial cancer, carcinoid cancer, germ cell tumor and liver cancer comprising administering a therapeutically effective amount of one or more IGF1R inhibitors or pharmaceutical compositions thereof to the subject. The additional active includes anti-mucositis and dactinomycin (claims 1 and 7-8).
	Czader et al. teaches dactinomycin as potential drug for MDS (410; 411, table 1).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Zale et al.  is that Zale et al.    do not expressly teach myelodysplastic syndrome (MDS) and mucositis. This deficiency in Zale et al.  is cured by the teachings of Wang et al. and Czader et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zale et al., as suggested by Wang et al. and Czader et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to treat MDS with polymer encapsulated dactinomycin because Zale et al. teaches polymer encapsulated dactinomycin treating cancer encompassing MDS, Wang et al. and Czader et al. teaches dactinomycin treating cancer such as MDS, therefore, it is obvious for one of ordinary skill in the art to treat MDS with polymer encapsulated dactinomycin and produce instant claimed invention with reasonable expectation of success.
Regarding claims 38, 54 and 56, prior arts teaches treat MDS with polymer encapsulated dactinomycin and polymer is PLA-PEG, PLGA-PEG or PLA. Since PEG may be may be terminated and include an end group such as methoxy and methyl, therefore, Zale et al. teaches PLA-PEG encompassing PLA-mPEG since mPEG represent Methoxypolyethylene glycol (mono-Methyl polyethylene glycol). Furthermore, since Zale et al. teaches mPEG-lPLA in nanoparticle in working example, one artisan in the art knows that mPEG is one of choice for genus PEG. Therefore, it is obvious for one of ordinary still in the art to use PLA-mPEG for encapsulation and produce instant claimed invention with reasonable expectation of success. For the same rational. PLGA-mPEG is also obvious. Furthermore, Zale et al. teaches particle size of about 60 to about 120 nm.
Regarding claims 58-60, Zale et al. teaches PLA-PEG with about 10 to about 25K Da of PLA and 2K to 10Kda of PEG, it is within skill of one artisan in the art to optimize MW of PLA-mPEG  according to 2144.05 and have PLA-mPEG with about 10 to about 25K Da of PLA and 2K to 10Kda of mPEG, and the MW of PLA-mPEG is (10+2)K to (25K +10K) Da = 12K to about 35K Da, encompassing applicant’s claimed range 30K. When PLA is 22.5K and PEG is 7.5K, the mPEG has about 10/(10+20) = 25%.
Regarding claims 61-62, Zale et al. teaches lactic acid : glycolic acid about 50:50.
Regarding claims 64, Zale et al. teaches PLGA-mPEG with mPEG having MW 1k to 20K and PLGA (with lactic :glycolic 50:50) having MW 5K to 100K, then PLGA-mPEG has MW (5+1)K to (20K+100K)=6K to 120K, encompassing claimed range.
Regarding claims 67-68, Zale et al. teaches Polylactic acid  with molecular weight 5k to 100KDa.
Regarding claims 69-74, as suggested by Wang et al. that mucositis is side of cancer (such as MDS) therapy, and anti-mucositis agent such as chamomile (rich in antioxidant) is used together with anticancer drug. Thus, one of ordinary skill in the art would have been motivated to use  chamomile (antioxidant) to treat MDS patient with mucositis.
 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Zale et al. (US20100068285) in view of Wang et al. (US20110262525) and Czader et al. (“Therapy-Related Myeloid Neoplasms”, Am J Clin Pathol, 2009 (132), 410-415), as applied for the above 103 rejections for claims 38, 54, 56, 58-64 and 67-74, further in view of Jahan et al. (“Investigation and optimization of formulation parameters on preparation of target anti-CD205 tailored PLGA nanoparticle”, International Journal of Nanomedicine, 2015 (10), 7371-7384).
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Zale et al., Wang et al. and Czader et al. teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
Jahan et al. teaches PLGA polymers are commercially available with different terminal groups, namely, free carboxylic acid (COOH) end groups (uncapped) or esterified terminal groups (capped). The end groups of PLGA can influence drug encapsulation efficiency, degradation, stability, and conjugation of ligands. For example, COOH terminated NPs can result in a slightly acidic environment, that may cause degradation of encapsulated antigen during formulation process or inside endosomal compartment (page 7372).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Zale et al. is that Zale et al.  do not expressly teach ester terminated PLA. This deficiency in Zale et al. is cured by the teachings of Jahan et al.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zale et al., as suggested by Jahan et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to use ester terminated PLA for encapsulation because ester terminated PLA is also suitable polymer for encapsulation. Under guidance from Jahan et al. teaching both PLGA acid terminal and PLGA ester terminal as suitable polymer for encapsulation, it is obvious for one of ordinary skill in the art to have PLA (alternative to PLGA) with acid or ester terminal for encapsulation and produce instant claimed invention with reasonable expectation of success.
Regarding claim 66, Zale et al. teaches with molecular weight about 5k to about 15KDa.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613